Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated August 31, 2015, with respect to the consolidated financial statements and internal control over financial reporting included in the Annual Report of PMFG, Inc. on Form 10-K for the year ended June 27, 2015.We hereby consent to the incorporation by reference of said reports in the Registration Statements of PMFG, Inc. on Forms S-3 (File No. 333-199924, effective December 22, 2014; File No. 333-177358, effective November 28, 2011; File No. 333-162065, effective November 25, 2009; File No. 333-162064, effective November 25, 2009; File No. 333-152482, effective August 21, 2009) and on Forms S-8 (File No. 333-17229, effective August 15, 2008; File No. 333-76754, effective August 15, 2008, and File No. 333-147536, effective August 15, 2008). /s/ GRANT THORNTON LLP Dallas, Texas
